DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 12, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on January 31, 2020 are accepted.

Claim Objections
Claims 2-16 and 18 are objected to because of the following informalities:  
Claims 2-16 recites “the biosensing device” in the preamble, and claim 10 recites the same term in line 1 that should be corrected to –the extendable biosensing device--.
Claim 7 in line 2 and claim 8 in line 1 recite “the first portion” in line 2 that should be corrected to –the first robotic portion--. 
Claim 7 in line 3 and claim 8 inline 2 recite “the second portion” in line 3 that should be corrected to –the second robotic portion--.
Claim 18, line 8 should end with a semi-colon “;”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 20 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 20 recites "the robotic structure secures a passenger in a seat of the vehicle". It is suggested that the limitation be amended to “the robotic structure is configured to secure a passenger in a seat of the vehicle” or “the robotic structure is adapted to secure a passenger in a seat of the vehicle”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the sensor” in line 5. It is not clear whether it refers to the “at least one sensor” in the beginning of line 5. If they refer to the same, “the sensor” should be amendment to be –the at least one sensor--.
Claim 3 recites “a triggering event”. It is not clear if it refers to the same term of “a triggering event” in line 8 of claim 1. 
Claim 4 recites “a retracted state”. It is not clear if it refers to the same term “a retracted state” in line 7 of claim 1.
Claim 5, 6 and 7 recite in line 1 “a deployed state”. It is not clear if it refers to the same term “a deployed state” in line 8 of claim 1.
Claim 6 recites “the medial edge” and “the lateral edge” in line 2 that lack proper antecedent basis.
Claim 7 recites “the lateral edge” in line 3 and “the medial edge” in line 4 that lack proper antecedent basis.
Claim 8 recites “the sum” that lacks proper antecedent basis.
Claim 9 depends on claim 5 and recites “a body part”. It is not clear whether it refers to the same to the term “a body part” in claim 5. 
Claim 9 depends on claim 5 and recites “an individual” in line 2. It is not clear of the link between the individual and the erm “a user” in claim 5.

Claim 17 recites “a retracted state” in lines 7, 10 and 13. It is not clear if they refer to the same. Proper antecedent basis or ordinal number is required. 
Claim 17 recites “a deployed retracted state” in lines 7-8 and 11. It is not clear if they refer to the same. Proper antecedent basis or ordinal number is required. 
Claim 17 recites “a triggering event” in lines 8 and 9. It is not clear if they refer to the same. Proper antecedent basis or ordinal number is required. 
Claim 17 recites the term “the user” in line 12 that lacks proper antecedent basis.
Claim 18 recites “the sensor” in line 11. It is not clear whether it refers to the “at least one flexible sensor” in the beginning of line 10. If they refer to the same, “the sensor” should be amendment to be –the at least one flexible sensor--.
Claim 18 recites “a retracted state” in lines 12 and 15. It is not clear if they refer to the same. Proper antecedent basis or ordinal number is required. 
Claim 18 recites “a deployed retracted state” in lines 12-13 and 17. It is not clear if they refer to the same. Proper antecedent basis or ordinal number is required. 
Claim 18 recites “a triggering event” in lines 13 and 14. It is not clear if they refer to the same. Proper antecedent basis or ordinal number is required. 
Claim 20 recites the limitation that the robotic structure secures a passenger in a seat of the vehicle that renders the scope of the claim indefinite. It is not clear whether it refers to the passenger, when being secured, being in a safe condition or being in an immobile condition. For examination purpose, claim 20 is interpreted such that, upon 
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Knoblich et al., US 5,069,219 A, hereinafter Knoblich in view of Freeman et al., US 2021/0153754 A1, hereinafter Freeman.

Claim 1. Knoblich teaches in FIG.1 “an extendable biosensing device (10)” (Col.3, ll.19-20; self-snugging blood pressure cuff), comprising: 
“a robotic structure (10)’ (Col.2, ll.28-30: a self-snugging blood pressure cuff; and Col.4, ll.16-21; the microprocessor 60 then triggers the pneumatic valve 72, thereby connecting the pressure source 62 to the snugging bladder 40 through pneumatic tube 50. The snugging bladder 40 then inflates as illustrated in FIG.6 o that the cuff can snugly surround the arm A of the patient), the robotic structure comprising: 
‘a pliable exterior lining (14)” (Col.3, ll.22-24: a casing 14 fabricated from a conventional, flexible, non-resilient, air-impermeable material); 
“an extendable core” (Col.3, ll.33-36: the joining of the inner and outer layers to each other along the lines 30, 32 forms two circumferentially spaced bladders 40, 42; and FIGS.5 and 7: bladders 40 and 42 can be deflated and inflated, hence the core is expandable) – The compartment that is made of the bladders 40 and 42 are considered the core. The core is extendable since the bladders are inflatable. When the bladders are inflated, the exterior of the core is extended; and 
“at least one sensor (42) located on or within the pliable exterior lining” (Col.3, ll.37-38: the bladder 42 is referred to herein as the “measurement bladder”; and Col.4, ll.25-37: inflation of the measurement bladder 42 continues until the pressure in the measurement bladder 42…During the time that the pressure in the measurement bladder is gradually reduced, the pressure in the measurement bladder 42 is measured by the pressure transducer 76. The pressure transducer 76 provides…an indication of the pressure in the measurement bladder 42) – since the measurement bladder is used to measure the pressure, it is considered the “at least one sensor” as claimed, 
“the sensor configured to measure a physiological condition” (Col.3, line 21: an automatic blood pressure monitor); wherein 
“the extendable core automatically extends from a retracted state to a deployed state” (Col.4, ll.16-18: The microprocessor 60 then trigger the pneumatic valve 72, thereby connecting the pressure source to the snugging bladder through pneumatic tube. The snuggling bladder 40 then inflates as illustrated in FIG.6) – the core is considered being in a retracted state when the bladders are deflated, as illustrated in FIG.5, and is considered being in a deployed state when the bladders are inflated, as illustrated in FIG.7.
 
In regard to the feature of “the extendable core automatically extends from a retracted state to a deployed state in response to a triggering event”, Knoblich teaches that the deflation and inflation is automatically triggered (Col.4, ll.16-18: The microprocessor 60 then trigger the pneumatic valve 72). Knoblich does not teach that the triggering is in response to a triggering event.
However, in an analogous automatic blood pressure measurement field of endeavor, Freeman teaches such a feature.
Freeman first teaches a wearable medical device for a patient who operates a vehicle ([0024]: the wearable medical device 100 may include or may be coupled to a blood pressure cuff 99. The blood pressure cuff 99 is configured to be positioned about a limb of the patient and to contact about the limb when actuated; and [0026]: the patient wearing the medical device may get into and travel in a vehicle as either a driver or a passenger).
Freeman further teaches that the triggering is in response to a triggering event in [0054]: the wearable medical device 100 may carry out its monitoring in periodic or aperiodic time intervals or times. For example, the monitoring during intervals or times may be triggered by a user action or another event.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Knoblich employ such a feature of the triggering of the state of the extendable core is in response to a triggering event as taught in Freeman for the advantage of properly performing the monitoring function as one or more durations between the periodic or aperiodic intervals or times may be user-configurable, as suggested in Freeman, [0054].

Claim 2. Knoblich and Freeman combined teaches all the limitations of claim 1.
Knoblich further teaches that 
“the at least one sensor is flexible” (FIGS.5-7: the bladder 42 that is considered the at least one sensor in claim 1 is flexible as it is inflatable).  

Claim 3. Knoblich and Freeman combined teaches all the limitations of claim 2, wherein the extendable core automatically retracts when a triggering event expires. 
Col.4, ll.16-18: The microprocessor 60 then trigger the pneumatic valve 72), yet it does not teach that the retraction occurs when a triggering event expires.
However, in an analogous automatic blood pressure measurement field of endeavor, Freeman teaches that the retraction occurs when a triggering event expires ([0054]: the wearable medical device 100 may carry out its monitoring in periodic or aperiodic time intervals or times. For example, the monitoring during intervals or times may be triggered by a user action or another event).
The monitoring, when performed with the cuff, refers to the bladder of the cuff being inflated. Since the monitor may be periodic and is triggered by a user action, it indicates that when the triggering event is not present, the monitoring stops, i.e., the bladder is deflated.
Note that in claim 1, the deflated state is considered the retraction state. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Knoblich employ such a feature of the retraction occurs when a triggering event expires as taught in Freeman for the advantage of properly performing the monitoring function as one or more durations between the periodic or aperiodic intervals or times may be user-configurable, as suggested in Freeman, [0054].

Claim 5. Knoblich and Freeman combined teaches all the limitations of claim 3.
Knoblich further teaches that “the robotic structure, in a deployed state, is configured to wrap itself around a body part of a user” (Col. 4, ll.16-21; the microprocessor 60 then triggers the pneumatic valve 72, thereby connecting the pressure source 62 to the snugging bladder 40 through pneumatic tube 50. The snugging bladder 40 then inflates as illustrated in FIG.6 o that the cuff can snugly surround the arm A of the patient).
As applied to claim 1, the snuggling bladder being inflated is considered the “deployed state” as claimed.   

Claim 6. Knoblich and Freeman combined teaches all the limitations of claim 5.
Knoblich further teaches that 
“the robotic structure, in a deployed state, approaches the body part of the user from the lateral edge of the body part, wrapping itself around the body part” (FIG.1 and FIGS.5-7: when the bladders 40 and 42 inflate, it approaches the arm A from along the longitudinal side of the arm (i.e., “the lateral edge of the body part” as claimed)).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Knoblich in view of Freeman, as applied to claim 3, further in view of Ozawa et al., US 2021/0153754 A1, hereinafter Ozawa.

Claim 4. Knoblich and Freeman combined teaches all the limitations of claim 3, including the feature that the biosensing device comprises an extendable core (Col.3, ll.33-36, and FIGS.5&7). 

However, in an analogous blood pressure measurement device field of endeavor, Ozawa teaches that the biosensing device comprises a housing that conceals the  extendable core when it is in a retracted state in [0287]: the occupant takes the first measuring unit 31 (e.g. a cuff of a blood pressure monitor) out of the seat (e.g., the housing 110a, 210a of the arm rest 11, 210).  
Note that in claim 1, the cuff is considered the biosensing device. The inflatable bladders are considered the extendable core. When the bladders are deflated, it is considered that it is “in a retracted state” as claimed, or not in use. Hence, Ozawa teaches that the cuff is kept in the housing when not in use, i.e., “when the extendable core is in a retracted state” as claimed. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Knoblich and Freeman combined employ such a feature of the extendable core is concealed within the housing when it is in a retracted state as taught in Ozawa for the advantage of properly protect the device when it is not in use. 

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Knoblich in view of Freeman, as applied to claim 5, further in view of Haddad et al., US 2004/0041998 A1, hereinafter Haddad.

Claim 9. Knoblich and Freeman combined teaches all the limitations of claim 3, including the feature of the extendable core is triggered to extend to a deployed state in response to a triggering event (Knoblich: Col.4, ll.16-18; and Freeman: [0054]).
Neither Knoblich nor Freeman teaches that the triggering event is a body part of an individual positioned for the intended measurement.  
However, in an analogous automatic physiological condition measurement field of endeavor, Haddad teaches that
“the triggering event is a body part of an individual positioned to receive the robotic structure” ([0042]: using a rest against which the object is placed, the rest shaped so as to define the orientation of the object in space with respect to the imaging system; an optical detector or set of detectors whose light is either blocked by or reflected from the object, thereby producing a signal that is used to trigger the image acquisition when the object is in the proper position and orientation). 
Knoblich and Freeman teaches that the body part is to be received by the robotic structure in order for the blood pressure to be measured, i.e., for its intended purpose; and Haddad teaches that the triggering event is the object being position against the rest in order for the object to be imaged, i.e., for its intended purpose. Hence, when Knoblich, Freeman and Haddad are combined, the triggering event is a body part of an individual (the arm of Knoblich and Freeman, or the object of Haddad) positioned for its intended purpose, which is to be received by the robotic structure in order for the blood pressure to be measured.
the object is in the proper position and orientation”, as suggested in Haddad, [0042]. 

Claim 10. Knoblich, Freeman and Haddad combined teaches all the limitations of claim 9.
Neither Knoblich nor Freeman teaches the claimed feature.
However, in an analogous automatic physiological condition measurement field of endeavor, Haddad teaches that
“the biosensing device further comprises a sensing device configured to recognize the triggering event” ([0042]: an optical detector or set of detectors whose light is either blocked by or reflected from the object, thereby producing a signal that is used to trigger the image acquisition when the object is in the proper position and orientation).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the biosensing device of Knoblich and Freeman combined employ such a feature of comprising “a sensing device configured to recognize the triggering event” as taught in Haddad for the advantage of ensuring that “the object is in the proper position and orientation”, as suggested in Haddad, [0042]. 

Claim 11. Knoblich, Freeman and Haddad combined teaches all the limitations of claim 10.
Neither Knoblich nor Freeman teaches the claimed feature.
However, in an analogous automatic physiological condition measurement field of endeavor, Haddad teaches that
“the sensing device is selected from the group consisting of a visual sensor, a capacitive sensor, a temperature sensor, and a force sensor” ([0042]: an optical detector or set of detectors whose light is either blocked by or reflected from the object, thereby producing a signal that is used to trigger the image acquisition when the object is in the proper position and orientation…; capacitive sensor or sensors…; air flow or pressure sensor or sensors…; a primary image sensor (camera) that detects the location or orientation of the object).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the sensing device of Knoblich and Freeman combined employ such a feature of being “selected from the group consisting of a visual sensor, a capacitive sensor, a temperature sensor, and a force sensor” as taught in Haddad for the advantage of ensuring that “the object is in the proper position and orientation”, as suggested in Haddad, [0042]. 

Claim 12. Knoblich, Freeman and Haddad combined teaches all the limitations of claim 10.
Knoblich further teaches that 
Col.4, ll.19-25: the snugging bladder 40 then inflates as illustrated in FIG. 6 so that the cuff can snugly surround the arm A of the patient. The microprocessor 60 then triggers valve 70 to connect the pressure source to the measurement bladder 42 through the pneumatic tube 52. The measurement bladder 42 is then inflated).  

Claim 13. Knoblich, Freeman and Haddad combined teaches all the limitations of claim 10.
Knoblich further teaches that 
“the extendable core includes an extendable element” (Col.3, ll.33-36: the joining of the inner and outer layers to each other along the lines 30, 32 forms two circumferentially spaced bladders 40, 42; and FIGS.5 and 7: bladders 40 and 42 can be deflated and inflated, hence the core is expandable).  

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Knoblich in view of Freeman and Haddad, as applied to claim 13, further in view of Brulet et al., US 2022/0031178 A1, hereinafter Brulet.

Claims 14 and 16. Knoblich, Freeman and Haddad combined teaches all the limitations of claim 13, including the feature that the extendable core includes an extendable element (Knoblich: the bladders 40 and 42 - Col.3, ll.33-36 and FIGS.5-7).

However, in an analogous cuff bladder for blood pressure monitoring field of endeavor, Brulet teaches that
“the extendable element is an elastomer” ([0064]: inflatable pouch is made from a waterproof flexible plastic material such as a polymer or an elastomer).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the extendable element of Knoblich, Freeman and Haddad combined employ such a feature of being “an elastomer or a polymer” as taught in Brulet for the advantage of being an alternative material for the bladder provided in a blood pressure measurement cuff that is suitable for its intended purpose of compressing a measurement site.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Knoblich in view of Freeman and Haddad, as applied to claim 13, further in view of Kim et al., US 2011/0021932 A1, hereinafter Kim.

Claim 15. Knoblich, Freeman and Haddad combined teaches all the limitations of claim 13, including the feature that the extendable core includes an extendable element (Knoblich: the bladders 40 and 42 - Col.3, ll.33-36 and FIGS.5-7).
Neither of Knoblich, Freeman or Haddad teaches that the extendable element is a shape-memory alloy.  
Kim teaches that 
“the extendable element is a shape-memory alloy” ([0008]: provided is a blood vessel pressing cuff using shape memory alloys).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the extendable element of Knoblich, Freeman and Haddad combined employ such a feature of being “a shape memory alloy” as taught in Kim for the advantage of being a suitable material that is “easily formed in a small size and delicately controlling application and release of pressure”, as suggested in Kim, [0008].

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Knoblich in view of Freeman, further in view of Ozawa.

Claim 17. Knoblich teaches in FIG.1 “an extendable biosensing device (10)” (Col.3, ll.19-20; self-snugging blood pressure cuff), comprising: 
“a robotic structure (10)’ (Col.2, ll.28-30: a self-snugging blood pressure cuff; and Col.4, ll.16-21; the microprocessor 60 then triggers the pneumatic valve 72, thereby connecting the pressure source 62 to the snugging bladder 40 through pneumatic tube 50. The snugging bladder 40 then inflates as illustrated in FIG.6 o that the cuff can snugly surround the arm A of the patient), the robotic structure comprising: 
14)” (Col.3, ll.22-24: a casing 14 fabricated from a conventional, flexible, non-resilient, air-impermeable material); 
“an extendable core” (Col.3, ll.33-36: the joining of the inner and outer layers to each other along the lines 30, 32 forms two circumferentially spaced bladders 40, 42; and FIGS.5 and 7: bladders 40 and 42 can be deflated and inflated, hence the core is expandable) – The compartment that is made of the bladders 40 and 42 are considered the core. The core is extendable since the bladders are inflatable. When the bladders are inflated, the exterior of the core is extended; and 
“at least one flexible sensor (42) located on or within the pliable exterior lining” (Col.3, ll.37-38: the bladder 42 is referred to herein as the “measurement bladder”; and Col.4, ll.25-37: inflation of the measurement bladder 42 continues until the pressure in the measurement bladder 42…During the time that the pressure in the measurement bladder is gradually reduced, the pressure in the measurement bladder 42 is measured by the pressure transducer 76. The pressure transducer 76 provides…an indication of the pressure in the measurement bladder 42; FIGS.5-7: the bladder 42 that is considered the at least one sensor in claim 1 is flexible as it is inflatable) – since the measurement bladder is used to measure the pressure, it is considered the “at least one sensor” as claimed, 
“the sensor configured to measure a physiological condition” (Col.3, line 21: an automatic blood pressure monitor); wherein 
“the extendable core automatically extends from a retracted state to a deployed state” (Col.4, ll.16-18: The microprocessor 60 then trigger the pneumatic valve 72, thereby connecting the pressure source to the snugging bladder through pneumatic tube. The snuggling bladder 40 then inflates as illustrated in FIG.6) – the core is considered being in a retracted state when the bladders are deflated, as illustrated in FIG.5, and is considered being in a deployed state when the bladders are inflated, as illustrated in FIG.7, and 
“the robotic structure, in a deployed state, is configured to wrap itself around a body part of a user” (Col. 4, ll.16-21; the microprocessor 60 then triggers the pneumatic valve 72, thereby connecting the pressure source 62 to the snugging bladder 40 through pneumatic tube 50. The snugging bladder 40 then inflates as illustrated in FIG.6 o that the cuff can snugly surround the arm A of the patient) - the snuggling bladder being inflated is considered the “deployed state” as claimed.   

In regard to the features of “the extendable core automatically extends from a retracted state to a deployed state in response to a triggering event”, Knoblich teaches that the deflation and inflation is automatically triggered (Col.4, ll.16-18: The microprocessor 60 then trigger the pneumatic valve 72). Knoblich does not teach that the triggering is in response to a triggering event.
However, in an analogous automatic blood pressure measurement field of endeavor, Freeman teaches such a feature.
Freeman first teaches a wearable medical device for a patient who operates a vehicle ([0024]: the wearable medical device 100 may include or may be coupled to a blood pressure cuff 99. The blood pressure cuff 99 is configured to be positioned about a limb of the patient and to contact about the limb when actuated; and [0026]: the patient wearing the medical device may get into and travel in a vehicle as either a driver or a passenger).
Freeman further teaches that the triggering is in response to a triggering event in [0054]: the wearable medical device 100 may carry out its monitoring in periodic or aperiodic time intervals or times. For example, the monitoring during intervals or times may be triggered by a user action or another event.  

Further in regard to the feature of “the retraction occurs when a triggering event expires”, Knoblich teaches that the extendable core automatically retracts (Col.4, ll.16-18: The microprocessor 60 then trigger the pneumatic valve 72), yet it does not teach that the retraction occurs when a triggering event expires.
However, in an analogous automatic blood pressure measurement field of endeavor, Freeman teaches that the retraction occurs when a triggering event expires ([0054]: the wearable medical device 100 may carry out its monitoring in periodic or aperiodic time intervals or times. For example, the monitoring during intervals or times may be triggered by a user action or another event).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Knoblich employ such features of “the triggering of the state of the extendable core is in response to a triggering event” and “the retraction occurs when a triggering event expires” as taught in Freeman for the advantage of properly performing the monitoring function as one or more durations between the periodic or aperiodic intervals or times may be user-configurable, as suggested in Freeman, [0054].

In regard to the features of “the extendable core, in a retracted state, is concealed within a housing; and the housing which conceals the robotic structure in a retracted state is on or within an interior member of a mobile transport”, Neither Knoblich nor Freeman teaches that the biosensing device further comprises a housing, and the housing is in a mobile transport.
However, in an analogous blood pressure measurement device field of endeavor, Ozawa teaches that the biosensing device comprises a housing that conceals the  extendable core when it is in a retracted state in [0285]: a flow of driving the vehicle equipped with the above-described abnormality detecting device…in which the vehicle is an automobile; [0287]: the occupant takes the first measuring unit 31 (e.g. a cuff of a blood pressure monitor) out of the seat (e.g., the housing 110a, 210a of the arm rest 11, 210; and [0078], FIG.22: a perspective view of  a seat and a vehicle door with the abnormality detecting device in FIG.20.  
Note that in claim 1, the cuff is considered the biosensing device. The inflatable bladders are considered the extendable core. When the bladders are deflated, it is considered that it is “in a retracted state” as claimed, or not in use. Hence, Ozawa teaches that the cuff is kept in the housing when not in use, i.e., “when the extendable core is in a retracted state” as claimed. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Knoblich and Freeman combined employ such features of “the extendable core, in a retracted state, is concealed within a housing; and the housing which conceals the robotic 

Claim 18. Knoblich teaches in FIG.1 “an extendable biosensing device (10)” (Col.3, ll.19-20; self-snugging blood pressure cuff), comprising: 
“a robotic structure (10)’ (Col.2, ll.28-30: a self-snugging blood pressure cuff; and Col.4, ll.16-21; the microprocessor 60 then triggers the pneumatic valve 72, thereby connecting the pressure source 62 to the snugging bladder 40 through pneumatic tube 50. The snugging bladder 40 then inflates as illustrated in FIG.6 o that the cuff can snugly surround the arm A of the patient), the robotic structure comprising: 
‘a pliable exterior lining (14)” (Col.3, ll.22-24: a casing 14 fabricated from a conventional, flexible, non-resilient, air-impermeable material); 
“an extendable core” (Col.3, ll.33-36: the joining of the inner and outer layers to each other along the lines 30, 32 forms two circumferentially spaced bladders 40, 42; and FIGS.5 and 7: bladders 40 and 42 can be deflated and inflated, hence the core is expandable) – The compartment that is made of the bladders 40 and 42 are considered the core. The core is extendable since the bladders are inflatable. When the bladders are inflated, the exterior of the core is extended; and 
“at least one flexible sensor (42) located on or within the pliable exterior lining” (Col.3, ll.37-38: the bladder 42 is referred to herein as the “measurement bladder”; and Col.4, ll.25-37: inflation of the measurement bladder 42 continues until the pressure in the measurement bladder 42…During the time that the pressure in the measurement bladder is gradually reduced, the pressure in the measurement bladder 42 is measured by the pressure transducer 76. The pressure transducer 76 provides…an indication of the pressure in the measurement bladder 42; FIGS.5-7: the bladder 42 that is considered the at least one sensor in claim 1 is flexible as it is inflatable) – since the measurement bladder is used to measure the pressure, it is considered the “at least one sensor” as claimed, 
“the sensor configured to measure a physiological condition” (Col.3, line 21: an automatic blood pressure monitor); wherein 
“the extendable core automatically extends from a retracted state to a deployed state” (Col.4, ll.16-18: The microprocessor 60 then trigger the pneumatic valve 72, thereby connecting the pressure source to the snugging bladder through pneumatic tube. The snuggling bladder 40 then inflates as illustrated in FIG.6) – the core is considered being in a retracted state when the bladders are deflated, as illustrated in FIG.5, and is considered being in a deployed state when the bladders are inflated, as illustrated in FIG.7, and 
“the robotic structure, in a deployed state, is configured to wrap itself around a body part of a user” (Col. 4, ll.16-21; the microprocessor 60 then triggers the pneumatic valve 72, thereby connecting the pressure source 62 to the snugging bladder 40 through pneumatic tube 50. The snugging bladder 40 then inflates as illustrated in FIG.6 o that the cuff can snugly surround the arm A of the patient) - the snuggling bladder being inflated is considered the “deployed state” as claimed.   

Col.4, ll.16-18: The microprocessor 60 then trigger the pneumatic valve 72). Knoblich does not teach that the triggering is in response to a triggering event.
However, in an analogous automatic blood pressure measurement field of endeavor, Freeman teaches such a feature.
Freeman first teaches a wearable medical device for a patient who operates a vehicle ([0024]: the wearable medical device 100 may include or may be coupled to a blood pressure cuff 99. The blood pressure cuff 99 is configured to be positioned about a limb of the patient and to contact about the limb when actuated; and [0026]: the patient wearing the medical device may get into and travel in a vehicle as either a driver or a passenger; and FIG.1A-1C).
Freeman hence teaches the claimed features of
“a vehicle (10) comprising a motor ([0043]: an engine); two wheels (FIG.1A-1C); and a seat (12, 13)” (FIG.1A-1C).
Freeman further teaches that the triggering is in response to a triggering event in [0054]: the wearable medical device 100 may carry out its monitoring in periodic or aperiodic time intervals or times. For example, the monitoring during intervals or times may be triggered by a user action or another event.  

Further in regard to the feature of “the retraction occurs when a triggering event expires”, Knoblich teaches that the extendable core automatically retracts (Col.4, ll.16-18: The microprocessor 60 then trigger the pneumatic valve 72), yet it does not teach that the retraction occurs when a triggering event expires.
However, in an analogous automatic blood pressure measurement field of endeavor, Freeman teaches that the retraction occurs when a triggering event expires ([0054]: the wearable medical device 100 may carry out its monitoring in periodic or aperiodic time intervals or times. For example, the monitoring during intervals or times may be triggered by a user action or another event).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Knoblich employ such features of “a vehicle comprising a motor; two wheels; and a seat”; “the triggering of the state of the extendable core is in response to a triggering event” and “the retraction occurs when a triggering event expires” as taught in Freeman for the advantage of providing electronic and mechanical devices for monitoring and treating patient’s medical condition for the patient being a vehicle occupant, and properly performing the monitoring function, for a vehicle passenger, as one or more durations between the periodic or aperiodic intervals or times may be user-configurable, as suggested in Freeman, [0003], [0054].

Neither Knoblich nor Freeman teaches the feature of “the extendable core, in a retracted state, is concealed within a housing”.
However, in an analogous blood pressure measurement device field of endeavor, Ozawa first teaches 
V) comprising a motor (8A); two wheels; and a seat (1)” ([0089]: in FIG.1 and FIG.2, the reference sign 1 indicates a seat in which a person sits…In the embodiment, the seat 1 is provided in a vehicle V such as an automobile…The seat 1 is not limited in being installed in such vehicles but may be provided in other types of transportations; and [0178]: a motor 8A) – a vehicle is a transportation mobile. It is well-known in the field of art that a conventional transportation mobile comprises wheels, including two wheels such as a Segway, a gyrocar, or a motorcycle. 
Ozawa further teaches that the biosensing device comprises a housing that conceals the  extendable core when it is in a retracted state in [0285]: a flow of driving the vehicle equipped with the above-described abnormality detecting device…in which the vehicle is an automobile; [0287]: the occupant takes the first measuring unit 31 (e.g. a cuff of a blood pressure monitor) out of the seat (e.g., the housing 110a, 210a of the arm rest 11, 210; and [0078], FIG.22: a perspective view of  a seat and a vehicle door with the abnormality detecting device in FIG.20.  
Note that the cuff is considered the biosensing device. The inflatable bladders are considered the extendable core. When the bladders are deflated, it is considered that it is “in a retracted state” as claimed, or not in use. Hence, Ozawa teaches that the cuff is kept in the housing when not in use, i.e., “when the extendable core is in a retracted state” as claimed. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Knoblich and Freeman combined employ such features of “a vehicle that comprises a motor, two 

Claim 19. Knoblich, Freeman and Ozawa combined teaches all the limitations of claim 18, including the feature of the biosensing device being placed in a housing (Ozawa: [0287]).
Neither Knoblich nor Freeman teaches the location of the housing.
However, in an analogous blood pressure measurement device field of endeavor, Ozawa teaches 
 “the housing is on or within an interior portion of the vehicle, the user being able to rest his or her arm on the interior portion when the user operates the vehicle” ([0287]: the occupant takes the first measuring unit 31 (e.g. a cuff of a blood pressure monitor) out of the seat (e.g., the housing 110a, 210a of the arm rest 11, 210; and [0078], FIGS.21&22).
As illustrated in FIGS.21&22, the housing is within the arm rest that is an interior portion of the vehicle and that is for the vehicle occupant to rest his or her arm. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Knoblich and Freeman combined employ such a feature of being comprised in a housing such that “the housing is on or within an interior portion of the vehicle, the user being able to rest his or her arm on the interior portion when the user operates the vehicle” as taught in Ozawa for the advantage of estimating the biological information for a vehicle 

Claim 20. Knoblich, Freeman and Ozawa combined teaches all the limitations of claim 18, including the feature of the robotic structure (Knoblich, No.10) being part of the biosensor that is placed in a vehicle (Freeman: FIGS.1a-1c; and Ozawa: [0287]).
Knoblich does not teach that the robotic structure secures a passenger in a seat of the vehicle.
However, in an analogous blood pressure measurement device field of endeavor, Freeman teaches 
“the robotic structure secures a passenger in a seat of the vehicle” (FIG.1B-1C: the seat belt 17 and the sensor 20g).
The seat belt in a vehicle is to be worn by a vehicle passenger for securing the passenger in a seat of the vehicle.

Further, Ozawa teaches the same feature in FIGS.21 and 22. With the biosensing device being placed in the housing of an arm rest in the vehicle, when the biosensing device is used, i.e., attached to the vehicle passenger for monitoring the biological information, the vehicle passenger is secured in the seat of the vehicle.

Allowable Subject Matter
Claims 7 and 8 would be allowable if rewritten to overcome the objection and the  rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 
The following is a statement of reasons for the indication of allowable subject matter:  
The limitations recited in claim 7 in regard to the features of “a first robotic portion and a second robotic portion, the first portion configured to approach the body part of the user from the lateral edge of the body part, and the second portion configured to approach the body part from the medial edge of the body part", in combination with the other claimed elements, is/are not taught or disclosed in the prior arts. 
The limitations recited in claim 8 in regard to the features of “the sum of a circumferential distance of the first portion around the body part and a circumferential distance of the second portion around the body part is less than the circumference of the body part", in combination with the other claimed elements, is/are not taught or disclosed in the prior arts. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793